                             Case 1:21-mc-00417 Document 1 Filed 04/27/21 Page 1 of 3

                                                  MISCELLANEOUS CASE COVER SHEET


PLAINTIFFS                                                               DEFENDANTS
 UMB Bank, N.A.                                                        Ad Lucem Inc., Christopher Carey, Jr., Alejandro
                                                                       Gil

Attorney’s (Firm Name, Address, and Telephone Number)                    Attorneys (If Known)
 Kieran M. Corcoran, Stinson LLP
 1325 Avenue of the Americas, 27th Floor
 New York, New York 10019
 (212) 763-8491

DESCRIPTION OF CASE                                           Has this or a similar case been previously filed in SDNY ?
Registration of a Judgment from United
States District Court of Minnesota.
                                                              No?       Yes?             Judge Previously Assigned ______________

                                                              If yes, was this case: Vol.           Invol.       Dismissed. No       Yes

                                                              If yes, give date                         & Case No.

NATURE OF CASE

    [   ]M 08-85 Motion to Compel                                                [ ]M 26-2 Application to Enforce Administrative Order
    [   ]M 08-85 Motion to Quash                                                       Rule 5A Rule of Division of Business among District
                                                                                        Judges
    [   ]M 08-86 Internet Infringement
    [   ]M 08-88 Surety Companies                                                [   ]M 28 Warrant for Entry & Inspection of Premises
    [   ]M 08-425 Sureties Proceedings                                           [   ]M 29 Privacy Act Application
                                                                                  [   ]M 30 Privacy Act Application
    [   ]M 11-03 SEC Litigation to Freeze Account                                [   ]M 31 Order of Commodity Exchange Commission
                                                                                        Directing Person to Pay Money
    [   ]M 11-188  Subpoenas - 
                                                                                  [   ]M 32 Petition for Writ to Produce Federal Prisoner in
    [   ]M 11-189  Subpoenas -                                                 State Court
    [   ]M 16-88 Sale of Unclaimed Seamen’s’ Effects                             [   ]M 33 Inspection Warrant - Department of Energy
    [   ]M 18-66 Forfeiture Proceedings - Funds Held in trust.                   [   ]M 34 Order of Another District Court that the State
           28 USC 1746                                                                  Court Produce
    []M 18-302 Registration of a Judgment from Another                          [   ]M 35 Order to Stay Transfer of Federal Prisoner
          District
                                                                                  [   ]M 36 National Labor Relations Board
    [   ]M 18-304 Administrative Subpoena Proceedings                            [   ]M 37 Application to Re-Open Civil Case(s) that are
    [   ]M 18-305 Registration of Student Loan Judgment                                more than 25 years old
    [   ]M 18-981 Nonjudicial Civil Forfeiture Proceeding                        [   ]M 38 Application for Reassignment of Bankruptcy
    [   ]M 19-25 Order Authorizing IRS Officer to Enter                                Proceeding
          Premises for Levy                                                       [   ]M 39 Application for Discovery and Inspection of
    [   ]M 19-58 General Bonds in Admiralty Purs. to Local                             Defendant Detained in Federal Prison
          Admiralty Rule 8                                                        [   ]M 41 Order of Return of 28:2254/2255 Petition
    [   ]M 19-63 Receivers - Property in Other Districts                         [   ]M 42 Order Denying Stay of Deportation
    [   ]M 19-78 Denial to Sue In Forma Pauperis                                 [   ]M 43 Contempt of Court in Bankruptcy
    [   ]M 22-1 Designation by U.S. Attorney of Individual to                    [   ]M 44 Claim Compensation under Longshoremen &
          accept service of summons and complaint                                       Harbor Workers Compensation Act
    [   ]M 22-2 Designation of individual to issue certified                     [   ]M 46 Order From Another District for Public Viewing
          copies in bankruptcy part
                                                                                  [   ]M 47 Bankruptcy Cases - Before Appeal Filed
    [   ]M 23 Petition to Perpetuate Testimony                                   [   ]M 47B Transmission of Proposed Findings of Fact and
    [   ]M 25-1 Order for Entry to Effect Levy - IRS Matter                            Conclusions of Law
    [   ]M 25-2 Permission to have access to safe deposit                        [   ]M 48 Application for Appointment of Counsel - No Case
          boxes                                                                        In This Court
    [   ]M 26-1 Proceeding to Enforce Order of Administrator -                   [   ]M 49 Order Denying Commencement of Civil Action
          National Credit Union
           Rev. 0
                          Case 1:21-mc-00417 Document 1 Filed 04/27/21 Page 2 of 3
N AT U R E O F C AS E C O N T IN U E D

   [ ]M 51 Order to Show Cause - Case Being Transferred           [   ]M 71 Application re: Federal Rules Cr. 11(e)(2)
         from Northern District of New York                        [   ]M 72 Order of Attachment of Another District – EDNY
   [   ]M 52 Application for Leave to File a Complaint            [   ]M 73 Subpoena to Government Agency
   [   ]M 53 Order Barring Individual from Entering               [   ]M 75 Application for Writ of Garnishment
         Courthouse Building                                       [   ]M 76 Central Violations Bureau
   [   ]M 54 Immigration Naturalization - Order Delaying          [   ]M 77 Application to have subpoena issued to person
         Deportation                                                      living in this district regarding action in foreign country
   [   ]M 55 Petition for Appointment of Impartial Umpire –       or tribunal
         Labor Management Relations Act and Others                 [ ]M 90 Order of Attachment
   [   ]M 58 Application for Extension of Time to File Petition   [ ]M 93 Letters Rogatory _________________________
         for Removal
                                                                   [ ]M 94 Other __________________________________
   [   ]M 59 Application to Produce Federal Prisoner in State
         Court
   [   ]M 67 Notice of Eviction to Squatters (USA Cases)
                                                                              
                               Case 1:21-mc-00417 Document 1 Filed 04/27/21 Page 3 of 3
DO YOU CLAIM THIS CASE IS RELATED TO A MISCELLANEOUS CASE NOW PENDING IN THE SDNY? IF SO, STATE:                NO

JUDGE                                              MISCELLANEOUS CASE NUMBER

NOTE: Please submit at the time of filing an explanation of why cases are deemed related

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




UMB Bank, N.A., 1600 West 82nd Street, Suite 250, Bloomington, MN 55431 (Hennepin County).




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)


Ad Lucem, 185 Wythe Avenue 2nd Floor, Brooklyn, NY 11249 (King County);
Christopher Carey, Jr., 2 North 6th Place, Apartment 3BB, Brooklyn, NY 11249 (King County);
Alejandro Gil, 40 Henry Street, Succasunna, NJ 07876 (Morris County).




DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN THE
RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




CHECK ONE: AT LEAST ONE PARTY IS PRO SE           No     Yes   
CHECK ONE: THIS ACTION SHOULD BE ASSIGNED TO           WHITE PLAINS           MANHATTAN     

 DATE             SIGNATURE OF ATTORNEY OF RECORD                       ADMITTED TO PRACTICE IN THIS DISTRICT

 04/27/2021        Kieran M. Corcoran                                  U.S. GOVERNMENT ATTORNEY


                                                                       NO
                                                                                                08/31    1999
                                                                      YES (DATE ADMITTED MO._______ YR. ________)
 RECEIPT #                                                                                   KC4935
                                                                       ATTORNEY BAR CODE # _____________________




 Ruby J. Krajick, Clerk of Court,                              Dated

by Rev. 0
